       Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                     :
KATHERINE GAYLORD-WALLISCH,
et al.                               :

       v.                            :   Civil Action No. DKC 18-3869

                                     :
BRANDYWINE ONSTRUCTION &
MANAGEMENT, INC., et al.             :


                            MEMORANDUM OPINION

       Presently pending and ready for resolution in this diversity

personal injury case is Plaintiffs’ motion for partial summary

judgment and to exclude Defendants’ engineering expert.           (ECF No.

31).   The issues have been fully briefed, and the court now rules,

no hearing being deemed necessary.         Local Rule 105.6.       For the

following reasons, the motion will be denied.

I.     Background

       In the summer of 2017, Plaintiffs Katherine Gaylord-Wallisch

and Aaron Wallisch lived with their minor son (“K.W.”) who was

around a year and half old at 2809 Boston Street, Baltimore,

Maryland 21224 (“Tindeco Wharf”).         Tindeco Wharf was owned and

managed by Defendant Tindeco Wharf, LLC (“Tindeco”) and managed

and maintained by Defendant Brandwine Construction & Mgmt, Inc.

(“BCMI”).    On August 25, 2017, around 9:30 a.m., Ms. Gaylord-

Wallisch and her son were in the common area of Tindeco Wharf.

The child passed through a nine-inch gap in the railing at the top
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 2 of 14



of the stairs and, despite attempts from his mother to coax him

back to the other side of the railing, lost balance and fell at

least twelve feet to the marble floor of the lobby below and

suffered a fractured skull and brain injury.                K.W.’s parents

subsequently brought suit against Defendants in the Circuit Court

for Baltimore City both on behalf of K.W., and personally as his

parents, for negligence.       (ECF No. 8-1).

     In particular, the complaint alleges that “BCMI and Tindeco

. . . owed Plaintiffs a non-delegable duty of care to construct

and/or maintain the premises . . . in a reasonably safe condition

and/or warn Plaintiff of dangerous conditions” which they breached

in “designing, constructing and/or maintaining an unreasonably

dangerous gap next to the railing at the top of the stairs leading

up from the lobby.”         “As a direct and proximate result of the

negligence of BCMI and Tindeco and the resulting damages, without

any negligence by Plaintiffs, [K.W.] sustained serious, painful,

and/or permanent injuries, including, but not limited to, (a) skull

fracture, (b) subdural hematoma, (c) subarachnoid hemorrhage, (d)

right parietal contusion, (e) diffuse axonal injury, (f) receptive

language   delays,    (g)   expressive      language   delays,   (h)   speech

delays, (i) cognitive communication impairments, and (j) other

sequellae [consequences].”       (Id., ¶ 18).          As a result of these

injuries, Plaintiffs allege that K.W. “will have an increased risk

of   developing      (a)    learning       disabilities,   (b)   behavioral

                                       2
        Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 3 of 14



difficulties, (c) psychiatric issues, (d) further developmental

delays, (e) further cognitive issues, (f) seizures, and (g) other

sequellae.”       (Id., ¶ 19).

     Defendants subsequently removed the action to federal court.

(ECF No. 1).         After an initial discovery schedule was entered,

(ECF No. 20), the parties jointly moved to extend the relevant

deadlines four times.         (ECF Nos. 21, 25, 27, 29).           Ultimately, an

amended scheduling order was issued on January 16, 2020, setting

the deadline for Defendants’ Fed.R.Civ.P. 26(a)(2) disclosures as

February 13, 2020, the deadline for discovery as April 30, 2020,

and the deadline for dispositive pretrial motions as June 30, 2020.

(ECF No. 30).       Toward the close of the discovery period but well

after the Defendants’ disclosures were due, Plaintiffs filed the

currently pending motion for partial summary judgment and to

exclude Defendants’ engineering expert.                (ECF No. 31, at 1).      The

motion, despite its labeling, asks the court not only to exclude

the Defendants’ proposed engineering expert from testifying but to

ignore     all    expert    reports    that     Defendants    may    subsequently

produce.         They argue this exclusion is justified because the

Defendants’ disclosures deadline passed in February and because of

their    subsequent        inaction.      Plaintiffs      argue     that,    unless

Defendants       produce     admissible       expert   testimony     on     premises

liability    and     causation,    Plaintiffs      are    entitled    to    summary

judgment on both issues.          (ECF No. 31-1, at 7).

                                          3
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 4 of 14



II.    Expert Disclosures

      Plaintiffs    argue   that   Defendants   have    failed    to    provide

expert reports that are compliant with Fed.R.Civ.P. 26.                (ECF No.

31-1, at 7).       They assert two things should result from that

failure:    (1) that the court should exclude Brian Mills, P.E.,

Defendants’ proposed engineering expert on premises liability,

from testifying at trial, (ECF No. 31, at 4), and (2) that

“[Defendants’      experts’]   opinions   should   be    ignored       for   the

purposes of this Court’s summary judgment analysis.”             (ECF No. 31-

1, at 7).

      A.    Standard of Review

            In the absence of a stipulation or court order
            stating otherwise, Rule 26 requires litigants
            to provide opposing counsel with a written
            report prepared and signed by an expert
            witness who may testify at trial. Fed. R. Civ.
            P. 26(a)(2)(A)-(B). The expert witness’ report
            must contain, among other things, “a complete
            statement of all opinions the [expert] witness
            will express and the basis and reasons for
            them,” “the facts or data considered by the
            witness in forming them,” and “any exhibits
            that will be used to summarize or support
            them.” Fed. R. Civ. P. 26(a)(2)(B)(i)-(iii).
            A party must make required expert witness
            disclosures “at the times and in the sequence
            that the court orders.” Fed. R. Civ. P.
            26(a)(2)(D).

Bresler v. Wilmington Tr. Co., 855 F.3d 178, 189 (4th Cir. 2017).

“The purpose of Rule 26(a) is to allow litigants ‘to adequately

prepare their cases for trial and to avoid unfair surprise.’”                Id.




                                     4
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 5 of 14



at 190 (quoting Russell v. Absolute Collection Servs., Inc., 763

F.3d 385, 396 (4th Cir. 2014)).

     Not all non-disclosures result in exclusion:

             Rule 37(c)(1) provides that “[a] party that
             without substantial justification fails to
             disclose information required by Rule 26(a)
             . . . is not, unless such failure is harmless,
             permitted to use as evidence at trial, at a
             hearing, or on a motion any witness or
             information not so disclosed.” Fed.R.Civ.P.
             37(c)(1) (emphasis added). It is the burden
             of the party facing sanctions to show that the
             failure to comply was either substantially
             justified or harmless. See S[.] States [Rack
             & Fixture, Inc. v. Sherwin-Williams Co.], 318
             F.3d [591,] 596 [(4th Cir. 2003)].         The
             district court has “broad discretion to
             determine whether a nondisclosure of evidence
             is substantially justified or harmless.” Id.
             at 597.

Carr v. Deeds, 453 F.3d 593 (4th Cir. 2006), abrogated on other

grounds   by   Wilkins   v.   Gaddy,   559   U.S.     34    (2010);    see   also

Fed.R.Civ.P.    37   advisory    committee’s    note       to   1993   amendment

(“Limiting     the   automatic    sanction      to     violations       ‘without

substantial     justification’     coupled     with    the      exception    for

violations that are ‘harmless,’ is needed to avoid unduly harsh

penalties in a variety of situations.”).

             In making this determination, district courts
             are guided by the following factors:

                  (1) the surprise to the party
                  against whom the evidence would be
                  offered; (2) the ability of that
                  party to cure the surprise; (3) the
                  extent   to   which  allowing   the
                  evidence would disrupt the trial;

                                       5
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 6 of 14



                  (4) the importance of the evidence;
                  and (5) the nondisclosing party’s
                  explanation for its failure to
                  disclose the evidence.

Bresler, 855 F.3d 178 at 190 (quoting S. States, 318 F.3d at 597).

     B.    Analysis

     Plaintiffs object to Defendants’ expert disclosures because

“Defendants did not include complete statements of their expert

witness   opinions    or   any   facts    or    exhibits     supporting   them.

Defendants also did not serve a single report for any of their

experts” as required by the February deadline or at any time

thereafter.       (ECF     No.   31-1,    at     5)   (citing    Fed.R.Civ.P.

26(a)(2)(B)); (see also ECF No. 30, the amended scheduling order).

     Plaintiffs      are   correct   that      Defendants’    expert   witness

disclosures, which consist of single paragraph summaries attached

to the name and address of each of Defendants’ proposed experts,

fall well short of the full statement of opinion and its basis and

full expert report required by Fed.R.Civ.P. 26(a)(2). (See ECF No.

31-2, at 85-88).      These paragraphs provide only who the experts

are and a very brief statement of what evidence they will be able

to offer based on their own “evaluation and testing of K.W. and

interview with adult Plaintiffs,” and such evaluation has yet to

occur.

     Plaintiffs attach email correspondence to show that they made

a “good faith effort” to flag the deficiencies in the expert


                                      6
         Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 7 of 14



disclosures to the Defendants on multiple occasions: February 18,

February 19, and March 24, 2020.              (ECF No. 31-2, at 90-96).

Defendants argue that they were making arrangements to have their

experts, most of whom are “relatively local,” examine Plaintiffs,1

when “Plaintiffs’ counsel announced that he would not require the

Plaintiffs to travel either to New Orleans [where the only non-

local expert was located] or here in Baltimore” but instead would

require all the experts to travel to Las Vegas, Nevada, where

Plaintiffs      reside.      (ECF   No.    34).     Instead    of     “arguing

unnecessarily” with counsel, Defendants said that they sought to

make alternate arrangements and include a February 19, 2020,

response to Plaintiffs’ counsel that they would work with their

experts to arrange evaluations in Baltimore upon Plaintiffs’ next

visit.     (ECF No. 34-1, at 2-3).

     These attempts, Defendants explain, were wholly abandoned as

COVID hit because “planning travel was futile”; cross-country

trips by plane “cannot happen now or anytime soon.”                 Because of

this reality, Defendants felt “the situation to be self-evident”

and that “answering Plaintiffs’ counsel’s questions about when the




     1  This initial correspondence flagging the deficient
disclosures came in response to an email from Defendants’ counsel
on February 13, 2020, that says, “We should talk about making
arrangements for K.W. to be tested by Dr. Nelson, Dr. Barron, and
Ms. Koslow, due to the travel logistics.” (ECF No. 31-2, at 91).
                                       7
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 8 of 14



damages expert reports would be produced would be unnecessary.”

(ECF No. 34, at 3).

     Defendants’ counsel surely should have done more, either

seeking a joint stipulation or filing a motion to extend the

deadline.    Counsel’s error, however, does not warrant exclusion.

      All five Southern States factors cut in favor of granting an

extension.     First,   there   would   be   little   to   no   surprise   to

Plaintiffs in allowing this testimony.         This case is well before

trial at this stage.     Secondly, as to their ability to cure the

situation, Plaintiffs have at least partial control over when these

expert reports are produced as their presence is needed for

evaluations. The fact that they moved to Nevada after the incident

does not absolve them of an obligation, when it is safe to do so,

to make themselves available to Defendants’ experts.            As with the

first factor, the third cuts in favor of non-exclusion as there

would be no disruption in allowing Defendants’ experts to submit

fuller disclosure as no trial has even been scheduled.           The fourth

factor asks the importance of the evidence.            The centrality of

these experts’ opinions as to whether the complained of injuries

and conditions were caused by K.W.’s fall is clear from this motion

itself:   Plaintiffs themselves argue its outcome is determinative

to their motion for partial summary judgment.          Lastly, Defendants

point to COVID as the primary cause of their inability to cure

Fed.R.Civ.P. 26 defects in their expert disclosures.              While the

                                    8
         Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 9 of 14



delays leading up to February are not attributable to the pandemic,

it has subsequently caused an immediate stop to all the potential

travel     plans   that   Defendants   attempted   to   initiate   in     their

counsel’s email on February 13, 2020.

     All these factors weigh against exclusion.            This case stands

in stark contrast to cases cited by Plaintiffs like Morris v.

Bland, 666 F.App’x 233, 239 (4th Cir. 2016), (ECF No. 31-1, at 13),

in which expert testimony on proximate cause outside the experts’

course of treatment was excluded at trial because it was not

supported by their reports.          It is also dissimilar to Cambridge

Capital Grp. V. Phil, 20 F.App’x 121, 124 (4th Cir. 2001), which

Plaintiffs rely on for the proposition that the experts opinions

should be ignored for purposes of summary judgement.            (ECF No. 31-

1, at 7).       There, the appellants did not offer any justification

for their failure to satisfy Fed.R.Civ.P. 26(a)(2)(B) to the

district court or on appeal.           Cambridge, 20 Fed.Appx. at 124.

Here, the disclosure deficits can be cured well before trial and

Defendants offer a substantial justification for those current

deficits.     Thus, the motion as it pertains to consideration of the

causation expert disclosures, to date, or what they may produce in

the future will be denied.2            The case will be stayed pending




     2 As more fully explained in the next section, Defendants no
longer intend to call Mr. Mills as an expert on liability and that
portion of the motion will be denied as moot.
                                       9
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 10 of 14



completion of the evaluations and the parties are directed to

confer regarding logistics and report to the court.

III. Motion for Partial Summary Judgment

      Plaintiffs      also    move    for   “granting     summary    judgment    to

Plaintiffs on the issues of liability and causation.” (ECF No. 31,

at 4).

      “In Maryland, ‘to assert a claim in negligence, the plaintiff

must prove:      ‘(1) that the defendant was under a duty to protect

the plaintiff from injury, (2) that the defendant breached that

duty, (3) that the plaintiff suffered actual injury or loss, and

(4)   that    the    loss    or   injury    proximately       resulted   from   the

defendant’s breach of the duty.’” Rybas v. Riverview Hotel Corp.,

21 F.Supp.3d 548, 650 (D.Md. 2014) (quoting 100 Inv. Ltd. P’Ship

v. Columbia Town Ctr. Title Co., 430 Md. 197, 212-13 (2013)).

      Plaintiffs correctly point out that, “[i]t is well-settled in

Maryland that a landlord who leases a portion of his property to

tenants and reserves another portion of the property for the common

use of the tenants must exercise ordinary care to keep the common

area reasonably safe.”            (ECF No. 31-1, at 8) (quoting Rivas v.

Oxon Hill Joint Venture, 130 Md. App. 101, 112 (2000)). They argue

that it is undisputed that a nine-inch gap existed between the

railing and the door frame, and that K.W. passed through that gap

onto the ledge before he fell.                  Furthermore, their engineering

expert,      Duane   Ferguson,       reports     that   the   gap   violated    the

                                           10
       Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 11 of 14



applicable building code which they argue establishes a per se

breach of Defendants’ duty of care owed to Plaintiffs.              (Id. at 9-

11).

       A.      Liability

       Defendants outright concede the issue of “liability based on

the measure of the gap in the subject railing at the time of the

incident and the applicable codes.”           On this front, they say that

Plaintiffs’ motion to exclude Brian Mills, P.E., the engineering

expert they initially expected to testify, is mooted as they

stipulate that he will not be called as an expert during trial.

(ECF No. 34, at 2-3).       The motion for partial summary judgment on

the    issue    of   premises   liability    will   be   granted.    The   only

remaining question is whether there exists a material question as

to whether K.W.’s fall caused the injuries for which his parents

seek relief.

       B.      Causation

       Plaintiffs argue that, “The only conclusion a reasonable jury

could make is that the nine-inch gap was a proximate cause of the

injury.”       (ECF No. 31-1, at 9).        Their reply further emphasizes

that, “Plaintiffs have provided both expert opinions and diagnoses

contained in medical records of treating physicians that establish

that K.W. suffers from medical and neurological sequelae of the

traumatic brain injury that was caused by Defendants’ negligence.”

(ECF No. 35, at 6).        Without proper expert reports, their motion

                                      11
     Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 12 of 14



states, “Defendants have offered no . . . alternative explanation

for K.W.’s injuries.”    Given the delay in producing expert reports

to the contrary, they argue, “the only reasonable conclusion is

that Defendants’ experts agree with Plaintiffs’ experts regarding

liability and causation.”     (ECF No. 31-1, at 11).

     Despite conceding a breach of duty to keep the building’s

common areas safe, Defendants vehemently argue that there remain

genuine questions of material fact on the issue of causation. They

write, “[a]s Plaintiffs well know, the issue of causation of the

minor Plaintiff’s alleged injuries and damages is the subject of

medical and other health care experts’ opinions, and Defendants

cannot supply any expert opinions until their experts have had an

opportunity to evaluate the minor Plaintiff and interview his

parents.”   Plaintiffs have not carried their burden on this issue,

they argue, as “there is no proof at all that the 18-month-old

minor Plaintiff could not possibly have gotten past the railing

with a code-compliant gap.” Similarly, they contend “it is not at

all certain that his medical and neurological conditions resulted

from this incident” as Plaintiffs have not ruled out alternate

explanations.   (ECF No. 34, at 2-4).     Defendants suggest that his

developmental delays have an alternate explanation and point to a

documented family history of ADHD and dyslexia found in the

“Initial Evaluation Note” taken at the Rehabilitation Clinic at

the Kennedy Krieger Institute as part of K.W.’s rehabilitation

                                   12
     Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 13 of 14



after the fall.      (ECF No. 34, at 3) (citing ECF No. 34-1, at 6).

They also point to the report of Plaintiffs’ expert William A.

Weiss, M.D. that shows K.W. exhibited signs of a speech delay

before the incident.        (Id. at 3-4) (citing ECF No. 34-1, at 10).

     While   this    kind       of   speculation,        without    the     support   of

experts, would likely not survive summary judgment, Defendants

expect some expert support for these purported material questions

of causation.      Stephen L. Nelson, Jr., M.D., Ph.D., for example,

is a “board-certified pediatric neurologist and [] pediatrician”

and after evaluating K.W. and interviewing his parents “is expected

to testify concerning K.W.’s alleged injuries and the causation of

them, his current condition . . . any recommended future treatment

and care, and his prognosis” and will produce a report to that

effect.      Ida    Sue    Baron,      Ph.D.   is    board-certified          clinical

neuropsychologist         and    []     subspecialist        pediatric        clinical

neuropsychology” and is expected to produce a similar evaluation

of K.W.      Alternatively, Trudy R. Koslow, M.Ed. CRC, like the

economist Bruce Hamilton, Ph.D., is expected mostly to produce

testimony and a report pertinent to any eventual question of

damages.     Ms.    Koslow’s         evaluation     of    K.W.     as   a   “certified

rehabilitation counselor and [] life care planner,” however, may

address causation as well as she is “expected to testify concerning




                                         13
      Case 1:18-cv-03869-DKC Document 36 Filed 11/02/20 Page 14 of 14



K.W.’s alleged injuries, [and] his current level of functioning.”

(ECF No. 31-2, at 85-87).

      All of this, viewed in the light most favorable to Defendants

as the non-moving party, raises at least a material question as to

causation.    It is too early to declare the issue of causation

foreclosed and the parties must make a joint effort to provide

Defendants’ experts an opportunity to speak with and evaluate

Plaintiffs in exploring this issue further. The motion for partial

summary judgment on this issue will be denied.

IV.   Conclusion

      For the foregoing reasons, the motion for partial summary

judgment and to exclude Defendants’ engineering expert is denied

in part and granted in part.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    14
